Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/21 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2003/0229452) in further view of Alden et al (US 2017/0330295) in further view of Forkhamer et al. (US 2012/0109695, Forkhamer hereafter).

Regarding claim 1, Lewis teaches A method for verifying information relating to pets or support animals using an animal information verification system, including steps of:
transmitting pet or support animal documentation from a sending user to a third party (pet owners who might need to display information about their pet to third parties: and by third parties who may wish to verify information about an animal in a variety of circumstances, paragraph 109);
verifying the pet or support animal documentation by the third party, resulting in a verified identifier or an unverified identifier (centralized verification database system that can be used by issuers and originators of official documents to create and store official information about an animal; The system also offers easily and ubiquitously accessed means for third parties to determine and verify information about an animal paragraph 109);
storing a record corresponding to the pet or support animal documentation and the verified identifier or the unverified identifier in a data repository of the animal information verification system The system of the present invention is most advantageously used as a centralized, remote repository for official documents for animals that may include but are not limited to vaccination certificates government regulated licenses (including municipal, dangerous animal, competitive, and other licenses), ownership certificates, breeder registry certificates, and the like, paragraph 109);
requesting the verified identifier or the unverified identifier corresponding to the pet or support animal documentation by a recipient user using an end user device (particularly electronic counterparts of official documentation, is securely stored and readily accessible to different classes of users, paragraph 48, also refer to Fig. 7);
in response to the requesting step, querying the data repository for the record corresponding to the pet or support animal documentation and selecting the corresponding verified identifier or unverified identifier (In other circumstances a veterinarian may act as an inquiring third party when merely querying the database to learn information about an animal in connection with a treatment or other service, paragraph 106-108);
accessing the verified identifier or the unverified identifier corresponding to the pet or support animal documentation by the recipient user using the end user device (The system also offers easily and ubiquitously accessed means for third parties to determine and verify information about an animal, paragraph 109-110; furthermore, Fig. 11); even though it is understood that the airlines can also access those databases; however does not specifically disclose determining whether a corresponding pet or support animal meets documentation criteria required by the recipient user based on the verified identifier or the unverified identifier.
Alden teaches determining whether a corresponding pet or support animal meets documentation criteria required by the recipient user based on the verified identifier or the unverified identifier (each airline determines their check-in procedures, number of household animals allowed per flight, breeds, weather restrictions, plane type restrictions, length of travel time, in-cabin travel container size, excess baggage and cargo size and type of container.  Many airline policies vary for advance reservations and up-front payment of household animal transport fees, paragraph 4, 21, 49, 74).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Alden’s airlines policy and criteria with the system of Lewis. One would be motivated to combine these teachings because in doing so it can access the data and make the determination based on the airline policies; making the system convenient and safer for other passengers. Even though it is obvious to one of the ordinary skilled in the art that the plurality of different documents can be verified; specifically do not taught by the cited references.
Forkhamer teaches wherein the pet or support animal documentation includes a plurality of different documents corresponding to documentation requirements of a recipient user (As shown in Fig. 2A; section 12 where document check/review specifically owner identification, vaccination/vet info, travel certification, pet info sheet, and so forth, paragraph 58).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Forkhamer’s multiple documents with the combined system of Alden and Lewis. One would be motivated to combine these teachings because it makes the animal transportation more secure and convenient and process faster.

Regarding claim 2, Lewis and Alden with Forkhamer teaches claim 1, Lewis further including using the end user device by the sending user (end-user can access the information, paragraph 54,109-110).

Regarding claim 3, Lewis and Alden with Forkhamer teaches The method of claim 2, Lewis teaches wherein the end user device includes at least one of a personal computer, a mobile communication device, and an RFID tag (computer, paragraph 128; RFID, paragraph 49).

Regarding claim 4, Lewis and Alden with Forkhamer The method of claim 3, Lewis further teaches wherein the transmitting step is performed using the end user device (particularly electronic counterparts of official documentation, is securely stored and readily accessible to different classes of users, paragraph 48, also refer to Fig. 7).

Regarding claim 5, Lewis and Alden with Forkhamer teaches The method of claim 3, Lewis further including programming the RFID tag with information corresponding to the record that corresponds to the pet or support animal documentation and the verified identifier or the unverified identifier (an RFID chip storing a unique code may be incorporated into the card.  As other options, magnetic encoding or any other technique that uniquely associates information on the card with information in a central database may also be used, paragraph 130 - 131).

Regarding claim 6, Lewis and Alden with Forkhamer teaches claim 3, Lewis further teaches providing a user application on the end user device to facilitate sending and receiving data over a network (the system of the present invention provides multiple avenues by which animals and different classes of users may be registered with the system.  Such avenues include the internet, telephone, facsimile, mail, registration service, and the like, paragraph 151). 

Regarding claim 7, Lewis and Alden with Forkhamer teaches The method of claim 6, Lewis further including: requesting resource information through the animal information verification system using the end user device; searching for the requested resource information; providing search results corresponding to the requested resource information through the user application of the end user device; and providing access to the requested resource information via the search results (Fig. 7, 8; shows the multiple search criteria and results, see corresponding description; also mentioned in paragraph 168; the system can be a stand-alone applications or web server-based applications).

Regarding claim 8, Lewis and Alden with Forkhamer teaches The method of claim 7, Alden teaches wherein the resource information includes documentation criteria used by the recipient user to evaluate a pet or support animal (each airline determines their check-in procedures, number of household animals allowed per flight, breeds, weather restrictions, plane type restrictions, length of travel time, in-cabin travel container size, excess baggage and cargo size and type of container.  Many airline policies vary for advance reservations and up-front payment of household animal transport fees, paragraph 4, 21, 49, 74).

Regarding claim 9, Lewis and Alden with Forkhamer The method of claim 1, wherein the pet or support animal documentation includes at least one of information regarding animal traits, vaccination records, liability waivers, training records, veterinary notes, and healthcare provider notes (vaccination records, paragraph 45, 49).

Regarding claim 10, the system has substantially same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 11, the system has substantially same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 12, the system has substantially same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 13, the system has substantially same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 14, the system has substantially same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 15, the system has substantially same limitations as claim 6, thus the same rejection is applicable. 

Regarding claim 16, Lewis and Alden with Forkhamer the animal information verification system of claim 15, wherein the user application is a web browser (Fig. 7, 8; shows the multiple search criteria and results, see corresponding description; also mentioned in paragraph 168; the system can be a stand-alone applications or web server-based applications).

Regarding claim 17, the system has substantially same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 18, the system has substantially same limitations as claim 8, thus the same rejection is applicable. 

Regarding claim 19, the system has substantially same limitations as claim 9, thus the same rejection is applicable. 


verifying the pet or support animal documentation by a third party, resulting in a verified identifier or an unverified identifier (centralized verification database system that can be used by issuers and originators of official documents to create and store official information about an animal; The system also offers easily and ubiquitously accessed means for third parties to determine and verify information about an animal paragraph 109); 
requesting the verified identifier or the unverified identifier corresponding to the pet or support animal documentation by a recipient user using an end user device (particularly electronic counterparts of official documentation, is securely stored and readily accessible to different classes of users, paragraph 48, also refer to Fig. 7); The system also offers easily and ubiquitously accessed means for third parties to determine and verify information about an animal, paragraph 109-110; furthermore, Fig. 11); 
accessing the verified identifier or the unverified identifier corresponding to the pet or support animal documentation by the recipient user using the end user device (The system also offers easily and ubiquitously accessed means for third parties to determine and verify information about an animal, paragraph 109-110; furthermore, Fig. 11); even though it is understood that the airlines can also access those databases; however does not specifically disclose determining whether a corresponding pet or support animal meets documentation criteria required by the recipient user based on the verified identifier or the unverified identifier.
Alden teaches determining whether a corresponding pet or support animal meets documentation criteria required by the recipient user based on the verified identifier or the unverified identifier (each airline determines their check-in procedures, number of household animals allowed per flight, breeds, weather restrictions, plane type restrictions, length of travel time, in-cabin travel container size, excess baggage and cargo size and type of container.  Many airline policies vary for advance reservations and up-front payment of household animal transport fees, paragraph 4, 21, 49, 74).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Alden’s airlines policy and criteria with the system of Lewis. One would be motivated to combine these teachings because in doing so it can access the data and make the determination based on the airline policies; making the system convenient and safer for other passengers. Even though it is obvious to one of the ordinary skilled in the art that the plurality of different documents can be verified; specifically do not taught by the cited references.
Forkhamer teaches wherein the pet or support animal documentation includes a plurality of different documents corresponding to documentation requirements of a recipient user (As shown in Fig. 2A; section 12 where document check/review specifically owner identification, vaccination/vet info, travel certification, pet info sheet, and so forth, paragraph 58).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Forkhamer’s multiple documents with the combined system of Alden and Lewis. One would be motivated to combine these teachings because it makes the animal transportation more secure and convenient and process faster.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632